DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
 Election/Restrictions
Claims 1-5 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what is intended to be encompassed by the limitation “the chiller being physically detached from the first liquid loop”. As disclosed, the first and second liquid loops are fluidly connected to each other, and each of the loops has a chiller through which the liquid in the loop passes. This means that each of the chillers is physically attached to both loops, because the loops are attached to each other.
Regarding claim 11, it is unclear what difference, if any, there is intended to be between the recited “dew point control” and general control of humidity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu (US Patent Application Publication No. 2004/0159119) in view of Hall et al (US Patent Application Publication No. 2013/0006427).
Regarding claim 6, Hu discloses a controller (not shown, see paragraph [0040]) comprising:
a memory medium comprising instructions (inherent, whether hardwired, onboard, or remotely accessed, the controller cannot control the system in the manner disclosed in paragraph [0041] without having some form of memory); and
when executing the instructions, the controller will:
analyze an environmental condition (via temperature sensors, not shown, see paragraph [0041]) of a space being temperature controlled;
activate a heat exchanger that provides outside air free cooling (14, see figure 1 and paragraph [0033]) in response to the environmental condition to maintain a predetermined set point for a first liquid loop of a first cooling system (first loop L1 is first cooling system), the first cooling system including a first pump (22, see figure 1 and paragraph [0033]), in the case that an outside wet-bulb temperature surrounding the data center is below a free cooling set point (heat exchanger 14 is used to maintain temperature of L1, as illustrated in figure 3 and described in paragraph [0042] as direct passive mode);
activate a chiller of a second cooling system (chiller 16 of second cooling system L2, see figure 1 and paragraph [0033]), the chiller being physically detached from the first liquid loop (see figure 1), the second cooling system including a second pump (20, see figure 1 and paragraph [0033]), operable to maintain a predetermined set point of a second liquid loop that is lower than the set point for the first liquid loop to address the environmental condition in the case the outside ambient temperature surrounding the data center is above the free cooling set point (this can happen either while using the eutectic thermal battery to cool the first loop with the second loop, as illustrated in figure 4 and described as indirect passive mode in paragraph [0045], or in direct active mode, as illustrated in figure 5 and described in paragraph [0053]);
operate, in response to an activation of the chiller of the second cooling system, a flow control device (valves controlling fluid flow) that is switched to allow a lower temperature flow from the second liquid loop into the first liquid loop that mixes a second flow cooled by the chiller of the second cooling system that is generated by the second pump with a first flow that is generated by the first pump in the first liquid loop immediately before entry into the space being temperature conditioned (see figure 1) to maintain the predetermined set point for the first liquid loop, wherein there is no flow between the second liquid loop and the first liquid loop when the flow control device has been switched to not allow flow (see figures 1 and 4); and
activate a second chiller to address the environmental condition in the case that the activation of the chiller of the second cooling system is unable to maintain the predetermined set point for the first liquid loop (multiple chillers 16 are disclosed).
It is noted that Hu does not disclose that the free cooling set point is an outside wet bulb temperature, that the environment being cooled is a data center, and that the controller includes a processor coupled to the memory via a bus.
However, Hall et al discloses a cooling system for a data center which includes both free cooling and a chiller (see paragraph [0002]), and uses wet bulb ambient temperature to determine which system to use (see paragraph [0021]) because wet bulb temperature determines the temperature of water exiting a free cooling tower, and makes that determination using a controller including a processor and memory coupled via data bus (CPUs interconnected via system bus, see paragraph [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a controller composed of processor and memory coupled by data bus, as is disclosed by hall, in order to use a system which can be updated as needed according to changing requirements without swapping out the actual hardware.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the system of Hu to cool as data center, as is disclosed by Hall, in order to permit cooling of a mobile data center.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use wet bulb temperature to determine whether or not to use the free cooling, as is also disclosed by Hall, in order to more accurately determine how much cooling is available via free cooling.
It is noted that Hu does not explicitly disclose any of the multiple disclosed chillers (see figure 1 of Hu) to be located in the first fluid loop.
However, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement at least one of the chillers of Hu as part of the first loop, in order to enable active cooling if needed while performing maintenance on the second loop of Hu, as this merely constitutes a rearrangement of parts with no unexpected results.

Regarding claim 7, the controller of Hu in view of Hall is further disclosed to have instructions that, when executed, further cause the controller to activate the heat exchanger in response to the environmental condition to maintain a predetermined set point for the second liquid loop (this is true for either the ambient falling below the temperature needed for recharging the eutectic battery of Hall, or when acting with direct free cooling, as disclosed in figure 3 of Hall) of the second cooling system in the case that the outside ambient temperature surrounding the data center is below the free cooling set point.

Regarding claim 8, the instructions, when executed, cause the controller of Hu in view of Hall to:
activate the chiller of the second cooling system to address the environmental condition in the case that the free cooling heat exchanger is unable to maintain the predetermined set point for the second cooling system; and
operate the flow control device to maintain the predetermined set point for the second liquid loop (as when operating in indirect active mode, see abstract of Hu).

Regarding claim 9, the controller of Hu, and therefore of Hu in view of Hall, executes the instructions to intermix the first liquid loop and the second liquid loop using the flow control device in the case that the heat exchanger is unable to maintain the predetermined set point for the first liquid loop of the first cooling system such that the flow is from the load to the first pump, the first pump to the flow control device, the flow control device to the second pump, and from the second pump to the load (see abstract; this is describing one of the “and” options regarding operating mode, and is a combination of direct passive, i.e. the first loop passing through the thermal battery, and direct active, as illustrated in figure 5 of Hu).

Regarding claim 10, the instructions, when executed, further cause the controller to activate the chiller of the first cooling system to:
determine whether combined operation of the second cooling system and the heat exchanger is able to maintain the predetermined set point for the first cooling system (this is determining whether the space being temperature controlled is within acceptable temperature limits); and
activate the chiller of the first cooling system in the case that the combined operation of the second cooling system and the heat exchanger is unable to maintain the predetermined set point for the first cooling system (if it’s insufficient, turn another chiller on).

Regarding claim 11, it is noted that Hu does not explicitly disclose that the instructions, when executed, further cause the controller to operate the chiller of the second cooling system to control humidity in the data center in response to dew point control in an HVAC unit coupled to the second cooling system.
However, Hall et al explicitly discloses using the dew point to determine the inlet temperature for water used to cool computers (see paragraph [0023]) in order to prevent condensing moisture inside the machines.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include instruction which, when executed, cause the controller to operate the chiller of the second cooling system to control humidity in the data center in response to dew point control in the HVAC unit in order to avoid damaging the computers in the data center with condensation.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu (US Patent Application Publication No. 2004/0159119) in view of Hall et al (US Patent Application Publication No. 2013/0006427) and further in view of Karl (US Patent No. 5,720,181).

Regarding claim 21, most elements are disclosed by Hu in view of Hall, as detailed above.
It is noted that Hu does not disclose two-way communication between the sensors and controller.
However, Karl et al. explicitly discloses two-way communication between a controller and sensors in an HVAC system (see column 7 lines 6-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement two-way communication between the sensors and controller of Hu in view of Hall, as disclosed by Karl, in order to permit fault detection for sensor operation.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu (US Patent Application Publication No. 2004/0159119) in view of Hall et al (US Patent Application Publication No. 2013/0006427) as applied to claims 6-11 above, and further in view of Campbell (US Patent Application Publication No. 2008/0307806, previously of record).
Regarding claim 22, most elements are taught by Hu in view of Hall, as detailed above.
It is noted that Hu in view of Hall does not disclose the presence of multiple thermal energy storage units, instead only disclosing a single unit (the eutectic thermal battery, see figure 1).
However,  Campbell discloses multiple thermal storage units (called thermal capacitor units, see title) for the purpose of improving energy efficiency and smoothing out demand for cooling (see paragraph [0038] and figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement multiple thermal storage units, as is disclosed by Campbell, in the system of Hu in view of Hall, in order to improve the efficiency of the system.

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 11 that the applicant has submitted a reference pointing out the difference between dew point control and general control of humidity, better defining “dew point control” and showing it to be a term of art in the field. Both the cited document and the applicant’s arguments indicate that dew point is a measure of absolute humidity, instead of relative humidity. However, this does not clarify how controlling absolute humidity via dew point is different from controlling humidity; instead, it appears to be a confirmation that “dew point control” is humidity control. Therefore, the argument is unpersuasive.
It is argued on pages 11-13 that Dominguez, Keisling, and Hu do not disclose the structure recited in the claims as amended. Arguments regarding Dominguez and Keisling are moot in view of the above, new grounds of rejection.
Regarding Hu, it is argued that the chiller and free cooling heat exchanger of Hu are in the same loop instead of different loops.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the free cooling heat exchanger be part of the first loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As recited in claim 6, the free cooling heat exchanger must be used to control the temperature of the first loop. This is not the same as necessarily being part of the first loop and not part of the second loop. Therefore, the argument is unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the thermal battery of Hu cannot be characterized as providing outside air free cooling and cannot be characterized as physically detached from the first loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LARRY L FURDGE/ Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                              
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763